1
     PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840
2    Law Offices of Patricia L. McCabe
3    7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
4
     (818) 907-9726; Fax: (818) 907-6384
5    Email: patricia@mccabedisabilitylaw.com
6
     Attorneys for Plaintiff,
7    ERNESTO SEBASTIAN SERRANO
8
                      IN THE UNITED STATES DISTRICT COURT
9

10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                  WESTERN DIVISION
12

13   ERNESTO SEBASTIAN SERRANO,          )       Case No.: 2:17-CV-05928-KES
                                         )
14                   Plaintiff,          )       [proposed] ORDER FOR AWARD
     v.                                  )       OF ATTORNEY FEES UNDER
15                                       )       THE EQUAL ACCESS TO
     NANCY A. BERRYHILL,                 )       JUSTICE ACT (EAJA)
16   Acting Commissioner Social Security )
                                         )
17                   Defendant.          )       Judge: Hon. Karen E. Scott
     ________________________________ )
18

19         Based upon the parties’ Stipulation for Award of Attorney Fees under The
20   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees shall be
21   paid to Patricia L. McCabe, Counsel for Plaintiff, in the amount of FIVE
22   THOUSAND SIX HUNDRED DOLLARS and ZERO CENTS ($5,600.00),
23   pursuant to 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
24   Stipulation.
25

26   Date: April 24, 2019                  ________________________________
                                           KAREN E. SCOTT
27                                         UNITED STATES MAGISTRATE JUDGE
28


                           [proposed] Order For Award Of Attorney Fees
                       Under The Equal Access To Justice Act (EAJA)
                                            - 1
